DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a device, classified in H01L27/11597.
II. Claims 14-20, drawn to a method, classified in H01L29/40111.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process. For example, in claim 14, instead of depositing a memory film; growth process can be performed.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries). 
In the instant case, at least the (c) apply (e.g. employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species: 
I(a): Figs. 1A, 1C, 28A-28, 29-31, [0047], lines 3-4 and [0051], lines 2-4, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising a ferroelectric material, the first dielectric material comprising a silicon oxide and a hydrogen concentration of the second dielectric material is the same as that of the first dielectric material.
I(b): Figs. 1A, 1C, 28A-28, 29-31, [0047], lines 3-4 and [0051], lines 5-7, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising a ferroelectric material, the first dielectric material comprising a silicon nitride and a hydrogen concentration of the second dielectric material is the same as that of the first dielectric material.
I(c): Figs. 1A, 1C, 28A-28, 29-31, [0047], lines 5-6 and [0051], lines 2-4, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising an ONO material, the first dielectric material comprising a silicon oxide and a hydrogen concentration of the second dielectric material is the same as that of the first dielectric material
I(d): Figs. 1A, 1C, 28A-28, 29-31, [0047], lines 5-6 and [0051], lines 5-7, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising an ONO material, the first dielectric material comprising a silicon nitride and a hydrogen concentration of the second dielectric material is the same as that of the first dielectric material.
I(e): Figs. 33A-33D, [0047], lines 3-4 and [0051], lines 2-4, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising a ferroelectric material, the first dielectric material comprising a silicon oxide and a hydrogen concentration of the second dielectric material is greater than that of the first dielectric material.
I(f): Figs. 33A-33D, [0047], lines 3-4 and [0051], lines 5-7, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising a ferroelectric material, the first dielectric material comprising a silicon nitride and a hydrogen concentration of the second dielectric material is greater than that of the first dielectric material.
I(g): Figs. 33A-33D, [0047], lines 5-6 and [0051], lines 2-4, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising an ONO material, the first dielectric material comprising a silicon oxide and a hydrogen concentration of the second dielectric material is greater than that of the first dielectric material
I(h): Figs. 33A-33D, [0047], lines 5-6 and [0051], lines 5-7, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising an ONO material, the first dielectric material comprising a silicon nitride and a hydrogen concentration of the second dielectric material is greater than that of the first dielectric material.
II(a): Figs. 2, 3A, 3B, 4-11, 12A, 12B, 13-16, 17A-19A, 17B-19B, 20, 21, 22A, 23A-28A, 23B-28B, 23C-28C, 28D, 29-31, [0047], lines 3-4 and [0051], lines 2-4, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising a ferroelectric material, the first dielectric material comprising a silicon oxide and a hydrogen concentration of the second dielectric material is the same as that of the first dielectric material.
II(b): Figs. 2, 3A, 3B, 4-11, 12A, 12B, 13-16, 17A-19A, 17B-19B, 20, 21, 22A, 23A-28A, 23B-28B, 23C-28C, 28D, 29-31, [0047], lines 3-4 and [0051], lines 5-7, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising a ferroelectric material, the first dielectric material comprising a silicon nitride and a hydrogen concentration of the second dielectric material is the same as that of the first dielectric material.
II(c): Figs. 2, 3A, 3B, 4-11, 12A, 12B, 13-16, 17A-19A, 17B-19B, 20, 21, 22A, 23A-28A, 23B-28B, 23C-28C, 28D, 29-31, [0047], lines 5-6 and [0051], lines 2-4, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising an ONO material, the first dielectric material comprising a silicon oxide and a hydrogen concentration of the second dielectric material is the same as that of the first dielectric material
II(d): Figs. 2, 3A, 3B, 4-11, 12A, 12B, 13-16, 17A-19A, 17B-19B, 20, 21, 22A, 23A-28A, 23B-28B, 23C-28C, 28D, 29-31, [0047], lines 5-6 and [0051], lines 5-7, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising an ONO material, the first dielectric material comprising a silicon nitride and a hydrogen concentration of the second dielectric material is the same as that of the first dielectric material.
II(e): Figs. 2, 3A, 3B, 4-11, 12A, 12B, 13-16, 17A-19A, 17B-19B, 20, 21, 22B, 33A-33D, [0047], lines 3-4 and [0051], lines 2-4, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising a ferroelectric material, the first dielectric material comprising a silicon oxide and a hydrogen concentration of the second dielectric material is greater than that of the first dielectric material.
II(f): Figs. 2, 3A, 3B, 4-11, 12A, 12B, 13-16, 17A-19A, 17B-19B, 20, 21, 22B, 33A-33D, [0047], lines 3-4 and [0051], lines 5-7, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising a ferroelectric material, the first dielectric material comprising a silicon nitride and a hydrogen concentration of the second dielectric material is greater than that of the first dielectric material.
II(g): Figs. 2, 3A, 3B, 4-11, 12A, 12B, 13-16, 17A-19A, 17B-19B, 20, 21, 22B, 33A-33D, [0047], lines 5-6 and [0051], lines 2-4, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising an ONO material, the first dielectric material comprising a silicon oxide and a hydrogen concentration of the second dielectric material is greater than that of the first dielectric material
II(h): Figs. 2, 3A, 3B, 4-11, 12A, 12B, 13-16, 17A-19A, 17B-19B, 20, 21, 22B, 33A-33D, [0047], lines 5-6 and [0051], lines 5-7, wherein a dielectric material including a first dielectric material and a second dielectric material and separating a source line and a bit line, a memory film comprising an ONO material, the first dielectric material comprising a silicon nitride and a hydrogen concentration of the second dielectric material is greater than that of the first dielectric material.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as stated in I(a)-I(h) and II(a)-II(h) above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic when group I is elected or at least claim 14 is generic when group II is elected.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter; and /or
(c) the species require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries).
In the instant case, at least the (c) apply (e.g. employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811